Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered April 28, 2004, convicting her of murder in the first degree, murder in the second degree, and conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant contends that the trial court erred in allowing into evidence certain statements made by a co-conspirator through the testimony of Scott Paget and Michael Zeltzer. However, the defendant’s argument with regard to Paget’s testimony is unpreserved for appellate review. In any event, any error in admitting the co-conspirator’s statements through either witness was harmless since the other evidence against the defendant was overwhelming and there was no significant probability the jury would have acquitted the defendant had the statements been excluded (see People v Crimmins, 36 NY2d 230 [1975]; People v Tai, 273 AD2d 150 [2000]).
*690The defendant’s contentions regarding prosecutorial misconduct during summation are without merit (see generally People v Smith, 21 AD3d 386 [2005]).
The defendant’s remaining contentions are without merit. Mastro, J.E, Rivera, Dillon and Garni, JJ., concur.